    Case 19-15203-amc       Doc 69     Filed 09/15/20 Entered 09/16/20 10:36:24           Desc Main
                                       Document               iﬁ/13/}§b§grm£
                                                    Page 1 of 7



Dear Judge Chan,
                                                                                      ”
                                                                               SE P           1
                                                                                          5 25/30
Iappeared in front of you on several occasions                                        E




13’: The Law Ofﬁces of Jeffery A. Foumier Claim # 18-16129—AMC
2nd The Law Office of Jensen Bagnato, P.C.
3rd Young, Marr & Associates CIaim # 19—15208'AMC

All three made statements in your court that i felt I had to tolerate. if you would have asked me
direc‘dy there would have been a different response.
AH three shared different philosophies on how to handle my Chapter 13 claim. They were all
different. Very confusing! i feel like I am between a rock and a hard place without luxury of truth.

ls William Miner the ONLY Trustee?

Ido not understand their issue. am payigg‘ them like Clockwork through TF8. l have not and will
                                   I


not miss a payment. My automated payments are sent shortly after receiving my automated
Social Security payments.


           7/22/2020       DIRECTDEP          SSA TREAS 310 XXSOC SEC             $507.00

          7/30/2020       DIRECTDEBIT           TFS 888-729-2413 TFS PAY          -$569.99



           8/26/2020       DIRECTDEP          SSA TREAS 310 XXSOC SEC             $507.00

           9/1/2020       DIRECTDEBIT          TFS 888-729-2413 TFS PAY           -$569.99




                       8/26/2020       8005a! Security_(Retirement),   $507.00

                      07/22/2020       Social Security (Retirement)     $507.00
                      06/24/2020       Social Security (Retirement)     $507.00
                      05/27/2020       Social Security (Retirement)     $507.00
    Case 19-15203-amc      Doc 69    Filed 09/15/20 Entered 09/16/20 10:36:24   Desc Main
                                     Document     Page 2 of 7
                     04/22/2020      Social Security (Retirement)    $507.00
                     03/25/2020      Social Security (Retirement)    $507.00
                     02/26/2020      Social Security (Retirement)    $507.00
                     01/22/2020      Social Security (Retirement)    $507.00
                     12/24/2019      Social Security ( Retirement)   $500.00
                     11/27/2019      Social Security ( Retirement)   $500.00
                     10/23/2019      Social Security ( Retirement)   $500.00



ldrive for Uber and Lyft, but do not receive physical pay statements. am sending you my bank
                              I                                       I


statements for last four months showing the Electronic Deposits.

I‘ve have asked both Mr. Foumier and Mr. Young about where the funds are going, what
amounts, and for what purpose without response.

At this time would like to respectfully
            I                             Petition the court for the Accounting and
Documentation
     Thank you for your patience
      Frank Badolato
       Case 19-15203-amc                           Doc 69   Filed 09/15/20 Entered 09/16/20 10:36:24            Desc Main
                                                            Document     Page 3 of 7
I763




                           j
                               Bank
                               America's Most Convenient Bank"


              AV 01        110301 67790E356 A**SDGT
              FRANK J BADOLATO JR                                                 Page:                                    1   of6
              780 3RD AVE                                                         Statement Period:     Apr 14 2020~May13 2020
              BRISTOL PA 19007-3220                                               Oust Ref #:             4306607156~630-T###
                                                                                  Primary Account #3              4230-6607156


       I.,II.1I.IuIIIII,.h“mulmnllpqll....lmmn‘lquul

       TD Convenience Checking
       FRANK         J   BADOLATO JR                                                                          Account # 4130-6607156


       5"   Ciﬂﬂﬁi‘ 3? SSMMAQY
       Beginning Balance                                      149.07                      Average Collected Balance                  524.34
       Electronic Deposits                                  4,141.25                      Interest Earned This Period                  0.00
                                                                                          Interest Paid Year-to~Date                   0.00
       Electronic Payments                                  3,534.20                      Annual Percentage Yield Earned             O 00%
       Service Charges                                         16.00                      Days in Period                                 30
       Ending Balance                                         740.12




       2352111“ ‘5   AC’ZQQSI‘ 53$??va
       Electronic Deposits
       $63T§§EG 53mg                 waggémmm                                                                                        :53???
       04/14                         CCD DEPOSIT, RAISER 6795 EDI PAYMNT 62PZCP9A22Y11DK                                               7.43
       04/15                         POS CREDIT, *****45186214777, AUTO41420 DDA PURCH REF                                           112.16
                                       UBER                  SAN FRANCISCO * CA
       04/15                         CCD DEPOSIT, STRIPE LYFT 04- 14 ST- K5T4J8Q5T4U7                                                  5.75
       04/15                         POS CREDIT, *****45186214777 AUT 041520 DDA PURCH REF                                            80.59
                                       UBER                  SAN FRANCISCO * CA
       04/15                         VISA TRANSFER, *****45186214777, AUT 041520 VISA TRANSFER                                        16.67
                                       LYFT   O4 15   EXP        VISA DIRECT
       04/20                         POS CREDIT, *****45186214777, AUT 041820 DDA PURCH REF                                           87.63
                                       UBER                  SAN FRANCISCO * CA
       04/20                         VISA TRANSFER, *****45186214777, AUT 041820 VISA TRANSFER                                        34.81
                                       LYFT   O4 18   EXP        V!SA DIRECT
       04/20                         VISA TRANSFER *****45186214777, AUT1042020 VISA TRANSFER                                         58.13
                                       LYFT   O4   20 EXP        VISA DIRECT
       04/20                         POS CREDIT, *****45186214777, AUT 042020 DDA PURCH REF                                           97.78
                                       UBER                  SAN FRANCISCO * CA
       04121                         POS CREDIT, *****45186214777 AUT 042120 DDA PURCH REF                                            87.81
                                       UBER                  SAN FRANCISCO * CA
       04/22                         ACH DEPOSIT SSA TREAS 310 XXSOC SEC ****86762A%»                                                507.00
       04/22                         POS CREDIT, *****45186214777 AUT 042220 DDA PURCH F                                             111.33
                                                             SAN FRANCISCO * CA
       04/23                         POS ECREDIT, *****45186214777, AUT 042320 DDA PURCH REF                                          53.79
                                       UBER                  SAN FRANC!SCO * CA
       (34/27                        POS CREDIT, *****45186214777, AUT 042720 DDA PURCH REF                                          103.39
                                       UBER                  SAN FRANCISCO * CA
       04/29                         CCD DEPOSIT, STRIPE LYFT 04-28 ST-V1P6H7N9UOF1                                                 3.37
       04/29                         ACH DEPOSIT, IRS TREAS 310 TAX REF ****86762200919                                         1,200.00
       04/29                         POS CREDIT, *****45186214777, AUT 042920 DDA PURCH REF                                       194.92
                                       UBER                  SAN FRANCISCO * CA
  Case 19-15203-amc                       Doc 69     Filed 09/15/20 Entered 09/16/20 10:36:24                   Desc Main
                                                     Document     Page 4 of 7
                        Bank
                        America's Most Convenient Bank®              T

        AV 01          107933 91636E358 A**5DGT
        FRANK J BADOLATO JR                                                   Page:                                   1 of 6

        780 3RD AVE                                                           Statement Period:     May 14 2020-Jun 13 2020
        BRISTOL PA 1900723220                                                 Cust Ref #:             4306607156-630-T—qﬁrﬁahf;e
                                                                              Primary Account #:                 430-6607156


llII”IHllIIIH'IIIIIHIIIIIIHIIHHIIHIIIIIHIIIIIIIHIIIIIII
                                                                                                                                                    13
                                                                                                                                                    1
                                                                                                                                                    07933




35mg      23:2?ng                                                                                                                                   1
Our privacy notice describes how we collect, share and protect your personal information. It has not materially changed since
May 2015. For a copy, go to tdbank.com/exc/pdf/privacy_shareinformation.pdfor call 888—937-1050,

TD Convenience Checking
FRANK     J       BADOLATO JR                                                                               Account # 4310-6607156


MLQQE 5‘5? EL: 3!”: M???
Beginning Balance                                    740.12                           Average Collected Balance                         481.80
Electronic Deposits                                2,246.16                           Interest Earned This Period                         0.00
                                                                                      Interest Paid Year-to-Date                          0.00
Electronic Payments                                2,723.65                           Annual Percentage Yield Earned                    0.00%
Service Charges                                       16.00                           Days in Period                                          31
Ending Balance                                       246.63



       ”WW.” Ma,WNW?»
3am? ACQJaﬁ-u‘:   ism :      91
                                  s




Electronic Deposits
“3333;”
    m
   _,     ”am“:
        and»
              ‘
                  3““ v“??“r“%”’i~>‘
                {mavwaeg
                   9                                                                                                               '”   “*"r “V“”
                                                                                                                                         ?




05/14                         DEBIT CARD CREDIT, *****45186214777, AUT 051420 VISA DDA REF                                               87.96
                                  THE HOME DEPOT 4153         LEVITTOWN       * PA

05/15                         POS CREDIT, *****45186214777, AUT 051420 DDA PURCH REF                                                    101.05
                                  UBER               SAN FRANCISCO * CA
05/19                         CCD DEPOSIT, RAISER 6795 EDI PAYMNT 65V5N3F3JBQ7OF1                                                        41.68
05/20                         COD DEPOSIT, STR|PE LYFT 05-19 ST-T5M4P9X5K8V2                                                             16.22
05/20                         P08 CREDIT. *****45186214777, AUT 052020 DDA PURCH REF                                                    210.95
                                  UBER               SAN FRANCISCO * CA
05/20                         VISA TRANSFER, *****45186214777, AUT 052020 VlSA TRANSFER                                                  50.97
                                  LYFT 05.20 EXP          VISA DIRECT * WI
05/21                         POS CREDIT, *****45186214777, AUT 052020 DDA PURCH REF                                                         1.50
                                  UBER
                                                                  *
                                                     SAN FRANCISCO CA
05/27                         CCD DEPOSIT, RAISER 6795 EDI PAYMNT GBBN8D54188978N                                                        50.92
05/27                         ACH DEPOSIT, SSA TREAS 31o xxsoc SEC ****86762A SSA                                                       507.00
05/27                         POS CREDlT, *****45186214777, AUT 052720 DDA PURCH REF                                                    203.27
                                  UBER               SAN FRANCISCO * CA
05/29                         P08 CREDIT, *****45186214777, AUT* 052920 DDA PURCH REF                                                    40.54
                                  UBER               SAN FRANCISCO       CA
05/29                         VISA TRANSFER, *****45186214777, AUT 052920 VISA TRANSFER                                                  73.24
                                  LYFT INC            VISA D|RECT * CA
06/01                         VISA TRANSFER, *****45186214777, AUT 060120 VISA TRANSFER                                                  27.86
                                  LYFT 06 01 EXP          VISA DIRECT * Wl
06/02                         POS CREDIT, *****45186214777, AUT 060220 DDA PURCH REF                                                    121.13
                                                                  *
                                  UBER               SAN FRANCISCO CA
1
        Case 19-15203-amc                 Doc 69    Filed 09/15/20 Entered 09/16/20 10:36:24                    Desc Main
                                                    Document     Page 5 of 7
1m.”




                       Bank
                       America's Most Convenient Bank”                 T

           AV 01     108263 17573E359 A*"5DGT
           FRANK J BADOLATO JR                                               Page:                                      1 of 7

           780 3RD AVE                                                       Statement Period:        Jun 14 2020—Jul 13 2020
           BRISTOL PA 19007—3220                                             Cust Ref #:               4806607156-630‘T—W
                                                                             Primary Account #1                4306607156

       l'mlllhlhll'h'IIIIIHIH'II'I'II'IUII'I'HI'IH'III'HIWI
                                                                                                                                           1/4




       igwnémgg        §E§Z§   C152:   {fmﬁgg Emmy; M3          “E;   ”5;;                                                                 108%?




       Reminder: We have updated our policy to comply with the upcoming Regulation CC Changes. TD Banks Funds Availability
       policy win continue to make $100 available immediately at the time of deposit & the remaining funds will be available by the end
       of the next business day. Sometimes we may need to place a hold to verify funds are available. Ifthis occurs, we will make an
       additional $125 availabte by the end of the first business day after we receive your deposit if a hold is applied. For additional
       information, please refer to the Funds Availability Poticy in the Personal Deposit Account Agreement & Business Deposit Account
       Agreement, avaiiable at td‘com
       TD Convenience Checking
       FRANK   J   BADOLATO JR                                                                               Account # 430-6607156

          ma m
          $5.3m      gm mam
       Beginning Balance                             246.63                          Average Collected Balance                   469.39
       Electronic Deposits                         8,225.61                          Interest Earned This Period                   0.00
                                                                                     Interest Paid Year-to-Date                    0.00
       Electronic Payments                         3,065.35                          Annual Percentage Yield Earned              0.00%
       Service Charges                                 1.00                          Days in Period                                  30
       Ending Balance                                405.89




       $9.; Aiﬁﬂﬁﬂ? gnu";
       Electronic Deposits
       §€3$T§§Ei§ 2:23;: 359$?9ﬁﬁ4                                                                                            Ami
       06/15                   POS CREDIT, *****45186214777, AUT 061520 DDA PURCH REF                                            121.29
                                 UBER               SAN FRANC!SCO * CA
       06/16                   CCD DEPOSIT, RAISER 6795 ED! PAYMNT1332UXERHAWUUL6                                                  3.74
       06/17                   POS CREDIT, *****45186214777, AUT 061620 DDA PURCH REF                                             95.67
                                 UBER               SAN FRANCISCO * CA
       06/17                   VISA TRANSFER, *****45186214777, AUT 061620 VISA TRANSFER                                          52.26
                                 LYFT 0617 EXP       VISA DIRECT * WI
       06/17                   POS CREDiT, *****45186214777, AUT 061720 DDA PURCH REF                                            174.90
                                 UBER               SAN FRANCISCO * CA
       06/17                   VISA TRANSFER. *****45186214777, AUT 061720 VISA TRANSFER                                          23.89
                                 LYFT 06 17 EXP          VISA DIRECT * WI
       06/19                   P08 CREDIT, *****45186214777, AUT 061920
                                                                      *
                                                                        DDA PURCH REF                                             39.31
                                 THE HOME DEPOT 4163          LEVITTOWN       PA
       06/23                   POS CREDIT. *****45186214777, AUT 062220 DDA PURCH REF                                            112.60
                                 UBER               SAN FRANCISCO * CA
       06/23                   VISA TRANSFER, *****45186214777, AUT 062220 V!SA TRANSFER                                          67.31
                                 LYFT 06 23 EXP          VISA DIRECT * WI
       06/23                   CCD DEPOSIT. RNSER 6795 EDI PAYMNT R1TC476LUNUDD4N                                                 12.02
       06/24                   ACH DEPOSIT, SSA TREAS 310 XXSOC SEC ****86762A SSA                                               507.00
       06/24                   POS CREDIT. *****45186214777, AUT 062420 DDA PURCH REF                                            283.99
                                 UBER               SAN FRANCISCO * CA
       06/24                   VISA TRANSFER, *****45186214777, AUT 062420 VISA TRANSFER                                          41.17
                                 LYFT INC            VISA DIRECT * CA
  Case 19-15203-amc                   Doc 69     Filed 09/15/20 Entered 09/16/20 10:36:24                       Desc Main
                                                 Document     Page 6 of 7
                Bank
                America's Most Convenient Bank”                                           *-
                                                               T       :33   ‘,   é   ,




    AV 01     106115 43682E351 A**5DGT
    FRANK J BADOLATO JR                                                Page:                                          1 of 6

    780 3RD AVE                                                        Statement Period:            Jul 14 2020-Aug 13 2020
    BRISTOL PA 19007—3220                                              Cust Ref #:                    4306607156—630—TW
                                                                       Primary Account #:                       4350-6607156


IHIHII'll!I”IHHIllllll'hlhlllmhl”ll'lhll'lll'l'lll”!
                                                                                                                                        \
                                                                                                                                        m
                                                                                                                                        ,_
                                                                                                                                        m

                                                                                                                                        5
TD Convenience Checking                                                                                                                 c:


FRANK   J   BADOLATO JR                                                                                   Account # 430-6607156


QCCGBN?       313%?   33mg?
Beginning Balance                                405.89                               Average Collected Balance                579.56
Deposits                                         420.00                               Interest Earned This Period                0.00
Electronic Deposits                            3,443.77                               Interest Paid Year-to-Date                 0.00
                                                                                      Annual Percentage Yield Earned           0.00%
Electronic Payments                            3,772.18                               Days in Period                               31
Service Charges                                    1.00
Ending Balance                                  496.48




Deposhs

07/28                   DEPOSIT                                                                                                420.00
                                                                                                    Subtotal:                  420.00
Electronic Deposits
93:33:; 521%    mzcmmam                                                                                                        ﬂaw
07/14                   POS CREDIT, *****45186214777, AUT 071420 DDA PURCH REF                                                 188.06
                          UBER                  SAN FRANCISCO * CA
07/14                   VISA TRANSFER, *****45186214777, AUT 071420 VISA TRANSFER                                              199.35
                          LYFT   O7   14 EXP        V|SA DlRECT * W1
07/15                   VISA TRANSFER, *****45186214777, AUT 071520 VISA TRANSFER                                              124.68
                          LYFT INC               VISA DfRECT * CA
07/21                   CCD DEPOSIT, RAISER 6795 EDI PAYMNT NHCGBHUWPWLK1QL                                                     77.75
07/21                   POS CREDIT, *****45186214777, AUT 072120 DDA PURCH REF                                                 497.80
                          UBER                  SAN FRANCISCO * CA
07/22                   CCD DEPOSIT, STRIPE LYFT 07-21 ST-Q1HOX7I8N1Y2                                                           3.00
07/22                   ACH DEPOSIT, SSA TREAS 310 XXSOC SEC ****86762A SSA                                                    507.00
07/22                   POS CREDIT, *****45186214777, AUT 072220 DDA PURCH REF                                                 138.51
                          UBER                  SAN FRANCISCO * CA
07/22                   VISA TRANSFER, *****45186214777, AUT 072220 VISA TRANSFER                                               40.16
                          LYFT INC               VISA D§RECT * CA
07/28                   POS CREDIT, *****45186214777, AUT 072820 DDA PURCH REF                                                 223.28
                          UBER                  SAN FRANCISCO * CA
08/03                   POS CREDIT, *****45186214777, AUT 080120 DDA PURCH REF                                                  63.97
                          UBER                  SAN FRANCISCO * CA
08/03                   VISA TRANSFER, *****45186214777, AUT 080120 VISA TRANSFER                                               83.41
                          LYFT lNC               VISA DIRECT * CA
08/03                   VISA TRANSFER, *****45186214777, AUT 080320 VISA TRANSFER                                               84.49
                          LYFT INC               VISA DIRECT * CA
         Case 19-15203-amc                 Doc 69   Filed 09/15/20 Entered 09/16/20 10:36:24      Desc Main
                                                    Document     Page 7 of 7




                                   Response to Trustee's Amended Motion for Dismissal

William C. Miller,__E_§gg_i[_e_                                           Debtor
Chapter13 Standing Trustee                                                Frank J. Badolato Jr.
PO. Box 1229                                                              780 Third Avenue
Philadelphia, Pa 19105                                                    Bristol, Pa. 19007




Bankruptcy No. 19-15203-AMC




             L)         y-
       .._
                    3   ﬂu"

             m.         if;
              ..        {VI}
                        ‘,11W
             11"“       f
             .m          4,““2
             C3,.“      3....
                        11,.
             2:3        1:3
             .m-        8in
             {1“         :2;
 “a;
             m
             C)";
                         “7::
                         "‘

                         W. ,
                         5"

              [1“   .          r
              (2‘        {12:
              cm
